Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, “the volute portion” should read --the volute section--.
In claim 3, “the volute” should read --the volute section--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “airfoil-type” is indefinite.  The specification fails to provide a definition of this term rendering the scope unclear, in terms of what blade shapes have a shape of an airfoil “type.”  Correction is required.   MPEP 2173.05(b)(III)E.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11, 14-16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966).
As to claim 1, Zakula et al. discloses an exhaust fan assembly (FIG.’s 1-19, Abstract, ventilation assembly/system) comprising:
a) an outer housing 25 (FIG. 7, para. 0040); 
b) a fan housing 40 (FIG.’s 1-4, para. 0043, “scroll 40” is a volute, terms are synonymous) mounted to the outer housing 25 (FIG. 7, shown); and
c) a fan wheel 50 (para. 0040, “blower wheel 50”) and an electric motor 30 (para. 0040) operably coupled to the fan wheel 50, the fan wheel 50 and electric motor 30 being mounted within the fan housing 40 (as shown); 
d) wherein the fan housing 40 defines an open inlet side (FIG.’s 2-5, as shown, open area viewing down into blower forming recited open inlet side) for accepting airflow in a direction generally parallel to a rotational axis (located proximate bolt 60) of the fan wheel 50 and an outlet 55 (para. 0040) for discharging airflow in a direction generally perpendicular to the rotational axis (as shown). 
However, Zakula is silent as to the fan housing defines a volute section with an outer perimeter having a continuously curved cross-sectional shape.  In this regard, Duquette teaches a blower having volute 116 with a circular cross section (FIG. 7, Abstract, para. 0025), the circular cross section forming a continuously curved shape.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the volute of Duquette in the ventilation system of Zakula so that its scroll, or volute, has a continuously curved cross section shape because this would provide predictable air flow performance having expected results, such as lower noise levels, Id.  The use of the volute of Duquette in the ventilation system of Zakula is considered a simple substiture of one known volute for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
As to claim 2, once modified, Duquette further teaches the outer perimeter of the volute [section] portion has a generally constant radius (circular – is generally constant radius).
As to claim 3, once modified, Duquette further teaches the volute [section] 116 has a first width (diameter of circular cross section forms a width) and the radius is about one half of the first width (FIG. 7, as follows, radius is half the diameter).
As to claim 4, Zakula discloses the fan housing outlet defines an outlet collar portion 274, 276 (FIG. 7, para. 0050).
As to claim 6, Zakula discloses a backdraft damper 280 (FIG. 7, para. 0051) is mounted within the outlet collar portion.
As to claim 8, the applied art is discussed above but is silent as to the outer housing has a width of no greater than 4 inches.  However, the specific size of the housing is dependent upon installed location and form factor, such as in a ceiling or other building structure, as indicated by Zakula (para. 0041)  In this regard, it has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Therefore, absent persuasive evidence that the housing width is significant, it would have been an obvious matter of design choice, before the effective filing date of the instant application to modify Zakula so that is housing width is no greater than 4 inches for the purpose of installing it in a ceiling, Id. See MPEP 2144.04 (IV)(A). 
As to claim 11, Zakula discloses the motor 30 is directly mounted to a back wall 70 portion of the fan housing 40 oppositely located from the open inlet side (FIG. 15, as shown).
As to claim 14, Zakula discloses a grill 117 mounted to the outer housing 25 (FIG. 15, para. 0057).
As to claim 15, Zakula discloses an exhaust fan assembly (FIG.’s 1-19, Abstract) comprising:
a) a fan housing 40 (FIG.’s 1-4, para. 0043, “scroll 40” is a volute, terms are synonymous) 
b) a fan wheel 50 (para. 0040, “blower wheel 50”) and an electric motor 30 (para. 0040) operably coupled to the fan wheel 50, the fan wheel 50 and electric motor 30 being mounted within the fan housing 40 (as shown); 
c) wherein the fan housing 40 defines an open inlet side (FIG.’s 2-5, as shown, open area viewing down into blower forms open inlet side) for accepting airflow in a direction generally parallel to a rotational axis of the fan wheel 50 and an outlet 55 (para. 0040)  for discharging airflow in a direction generally perpendicular to the rotational axis (as shown).
Zakula is silent as to the fan housing including a first half-piece joined to a second half-piece. In this regard, Duquette teaches a blower having a fan housing with first and second half pieces 112T, 112B (FIG.’s 1-3, para. 0025) mated together to form the volute.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application form the fan housing of  Zakula in two pieces in order to allow access to the interior of the volute housing for assembly or maintenance of the fan wheel, as shown by Duquette. 
As to claims 16 and 18, Zakula discloses the first half-piece 112T is joined to the second half-piece 112B by a snap-fit connection, in claim 16, or joined together at a tongue and groove interface, in claim 18 (FIG.’s 1 & 3, see that the pieces having tongue and groove features for mating, as shown –  forming snap-fit connection under broadest reasonable interpretation of the term).
As to claim 19, Zakula discloses the fan wheel 55 defines an inlet air flow region (formed by entrance to inlet area) and wherein the electric motor 30 is outside of the inlet air flow region (under broadest reasonable interpretation, motor 30 is not part of the inlet flow region per se).
As to claim 22, Zakura is silent as to the fan housing defines a volute section with an outer perimeter having a continuously curved cross-sectional shape.  However, Duquette teaches volute 116 having a circular cross section (FIG. 7, Abstract, para. 0025) forming a continuously curved shape.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the volute configuration of Duquette in Zakula so that its volute has a continuously curved cross section shape because it would provide predictable air flow performance having expected results, such as low noise, Id.  


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966), as applied to claim 4 above, further in view of Tanaka et al. (U. S. Patent Application Publication No. 2011/0250060).
As to claims 5 and 7, the applied art is discussed above but is silent as to a distal end of the outlet collar portion has an elliptical shape, in claim 5, or that a back draft damper within the outlet has an outer perimeter with an elliptical shape, in claim 7.  However, Tanaka teaches a blower fan housing with outlet 16 having an elliptical shape (para. 0027).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the outlet collar portion and backdraft damper within the outlet in an elliptical shape in order to fit the outlet collar and backdraft damper into a corresponding shaped duct as suggested by Tanaka, Id.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966), as applied to claim 1 above, further in view of Hashimoto et al. (U. S. Patent Application Publication No. 2004/0123978).
As to claim 9, the applied art is discussed above but is silent as to the volute section proximate the outlet has an outer perimeter having an oblong or race track shape.  In this regard, Hashimoto teaches a blower having an oblong shaped outlet 43 (para. 0042).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide an oblong shaped outlet as a matter of design choice dependent upon the desired form factor and fit of the installation to the ducting connections of the system, as demonstrated by Hashimoto.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966), as applied to claim 1 above, further in view of Hayashi et al.  (U. S. Patent Application Publication No. 2021/0388847).
As to claim 10, the applied art is discussed above but is silent as to the volute section has a continuously curved tongue portion.  In this regard, Hayashi teaches a blower having a volute section with a continuously curved tongue portion 43 (FIG. 2, para. 0049).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the applied art with a continuously curved tongue portion to produce smoother airflow by separating  air at different pressures to that it is guided to the outlet as taught by Hayashi, Id.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966), as applied to claim 11 above, further in view of Van der Kooi et al. (U. S. Patent Application Publication No.  2018/0023588).
As to claim 12, Zakula discloses the fan wheel 50 includes a fan blade portion (outer periphery with blades, not labelled, best shown in FIG.’s 15-18) and central portion (shown), wherein the central portion is mounted to a shaft of the motor 30. However, Zakula is silent as to the fan wheel further includes a plurality of radially extending arm portions connecting the central portion to the fan blade portion.  In this regard, Van der Kooi teaches a blower fan wheel having a central portion connected to blades 34 at the outer periphery connected with spokes 31 (FIG. 4, para. 0038), i. e., radially extending arm portions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt the fan wheel of the applied art with radially extending arm portions connecting the central portion to the blade portion in order to reduce the sound from the fan as taught by Van der Kooi, Id.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966), as applied to claim 1 above, further in view of Smiley, III  et al. (U. S. Patent Application Publication No. 2006/0034686).
As to claims 13 and 17, the applied art is discussed above but is silent as to an inlet Venturi part mounted to the open inlet side of the fan housing, wherein the inlet Venturi part defines an annulus with an unobstructed central opening, in claim 13, or the first half-piece includes an integrally formed Venturi-shaped portion that forms the open inlet side, as recited in claim 17.  In this regard, Smiley teaches a fan inlet for a blower having a curved inlet surface 40, 48 that is shaped in the manner of a Venturi part mounted to an open inlet side of the housing defining an annulus with an unobstructed opening (FIG.’s 1-3, as shown). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt the applied art with a Venturi inlet part providing an unobstructed annulus opening in order to ensure smooth flow of incoming air and other performance benefits as taught by Smiley (para.’s 0033-0037).

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966), as applied to claim 1 above, further in view of Orangi (U. S. Patent Application Publication No. 2017/0254339).
As to claim 20, the applied art is discussed above and Zakura further discloses the fan wheel 50 includes a plurality of fan blades (as shown) but is silent as to each of which includes a leading edge presented at an angle of attack relative to a travel path of the fan blades of no more than 50 degrees. In this regard, Orangi teaches a centrifugal fan wheel with blades having inlet angles of attack up to 30 degrees (FIG. 2A, para. 0034) which is within the claimed range.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a fan wheel with fan blade leading edges presenting an angle of attack less than 50 degrees in order to minimize separation and shock losses while maintaining performance and efficiency as taught by Orangi (para. 0005).
As to claim 21, Zakura and Orangi both show airfoil shaped blades. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zakula et al. (U. S. Patent Application Publication No. 2015/0219118) in view of Duquette (U. S. Patent Application Publication No. 2015/0003966), as applied to claim 22 above, further in view of Pihet (U. S. Patent Application Publication No. 2015/0204337).
As to claim 20, the applied art is discussed above but is silent as to the cross-sectional shape includes more than one radius of curvature.  In this regard, Pihet teaches a volute casing wall 14 having an oval, elliptical or “C” shape (FIG. 4, para. 0059).  These surfaces have more than one radius of curvature.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the volute cross section having more than one radius of curvature such as an oval, elliptical or “C” shape in order to minimize turbulence due to separation and reduce noise levels as taught by Pihet (para.’s 0004-0007, inter alia).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746